Case 1:18-cv-00265-DDD-JPM Document 45 Filed 06/18/19 Page 1 of 4 PageID #: 688


                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                    ALEXANDRIA DIVISION


                Jean Ford                                        Civil No. 18-CV-00265
                    Plaintiff

                      VS.                                          Judge Drell
       Union Pacific Railroad, and Robert               Magistrate Judge Perez-Montes
                    Gomez
                  Defendants

                                   PROPOSED PLAN OF WORK

 On Thursday, March 14, 2019, the following individuals participated in a meeting           by
 telephone/other electronic means, or in person during which this Plan of Work was formulated:

 Alexander McSwain on behalf of S. Reed Morgan, for the plaintiff Jean Ford.
 William Howard, for the defendants Union Pacific Railroad and Robert Gomez.

 Part A

 Based on the information now reasonably available, the parties have agreed upon the following:

  1.    12/12/2019               Deadline for completion of discovery
  2.    05/04/2020               Final date for filing dispositive motions
  3.    07/10/2019               Final date for adding parties
  4.      7/10/2019              Final date for filing amended pleadings
  5.    02/05/2020               Final date for employing experts
  6.    02/05/2020               Final date for exchanging reports of experts
  7.    04/02/2020               Final date for taking depositions of experts
                                 Date disclosures under Fed. R. Civ. P. 26(a) were made or will be
  8.    04/15/2019               made

 9. Considering the subjects addressed by Fed. R. Civ. P. 26(f), the parties propose the following
    changes, limitations, or other matters:   NONE; or

          Plaintiff shall disclose her experts by Wednesday, January 8, 2020;

          Defendants shall disclose their experts by Wednesday, February 5, 2020;

          Plaintiff and Defendants have stipulated that fact discovery should end on 12/12/2019;
          Thereafter, discovery as to experts should close on April 2, 2020;


                                                                                         (Rev. 1/28/13)
Case 1:18-cv-00265-DDD-JPM Document 45 Filed 06/18/19 Page 2 of 4 PageID #: 689
                                                                                        Plan of Work
                                                                                               Page 2
          .

 Part B

 The following areas of disagreement, issues, or problems have arisen regarding the information
 set forth in Section A and/or the participation of counsel/unrepresented parties in the Plan of Work
 process:       NONE; or         .



                                                      Respectfully submitted,


                                                       /s/ S. Reed Morgan
                                                       ATTORNEY
                                                       THE CARLSON LAW FIRM
                                                       Texas State Bar No: 14452300
                                                       100 E. Central Texas Expy
                                                       Killeen, TX 76541
                                                       Telephone: (800) 359-5690
                                                       Facsimile: (254) 526-8204
                                                       E-Mail: rmorgan@carlsonattorneys.com


                                   CERTIFICATE OF SERVICE

      I hereby certify that on this the 12th day of April, 2019, a true and correct copy of the

     foregoing Joint Proposed Statement of Work was served on the below listed counsel via
     electronic filing:

              Baker, Donelson, Bearman,
              Caldwell, & Berkowitz, PC
              William H. Howard, III
              201 St. Charles Avenue, Suite 3600
              New Orleans, Louisiana 70170
              Email: bhoward@bakerdonelson.com



                                               By: /s/ S. Reed Morgan




                                                                                             (Rev. 1/2/13)
Case 1:18-cv-00265-DDD-JPM Document 45 Filed 06/18/19 Page 3 of 4 PageID #: 690
                                                                  Plan of Work
                                                                         Page 3




                                                                      (Rev. 1/2/13)
Case 1:18-cv-00265-DDD-JPM Document 45 Filed 06/18/19 Page 4 of 4 PageID #: 691




                                                                      (Rev. 1/2/13)
